Citation Nr: 1123727	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a kidney disability with end stage renal disease requiring hemodialysis, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus, and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Additional pertinent evidence was submitted in April 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a kidney disability and for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim of service connection for a kidney disability.  The Veteran did not appeal this decision, and it became final.  

2.  In March 2006 the RO denied the Veteran's claim of service connection for pes planus.  The Veteran did not appeal this decision, and it became final.  

3.  The Veteran requested reopening of his claims of service connection for a kidney disability and for pes planus in December 2008.

4.  Evidence received since the RO's August 2006 rating decision for the claim of service connection for a kidney disability, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

5.  Evidence received since the RO's March 2006 rating decision for the claim of service connection for pes planus, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a kidney disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the August 2006 rating decision is new and material, and the claim of service connection for a kidney disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The March 2006 rating decision which denied the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

4.  Evidence received since the March 2006 rating decision is new and material, and the claim of service connection for pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance as to reopening the claims, there is no prejudice to the appellant in proceeding given the favorable nature of the Board's decision with regard to reopening.

Although the RO did not reopen the Veteran's claims, such a determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Because the RO did not reopen the claims and consider them on a direct basis, the Board may not consider the claims on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

Kidney Disability

In August 2006, the RO denied service connection for a kidney disability.  The evidence at the time consisted of the Veteran's discharge certificate, Form DD 214; incomplete service treatment records dated April 1977, and January 1987 to December 1987; the November 2005 claim; the Veteran's April 2006 statement regarding his kidney disability and indicating that he had further evidence to submit, for which records from Guam Memorial hospital dated from September 2005 to March 2006 were later received, as well as an April 2006 letter from John Steele, M.D. regarding the Veteran's hemodialysis for end stage renal disease.  Service connection was denied because although there was medical evidence of end stage renal disease, there was no medical evidence linking this to service.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for a kidney disability.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional evidence, including, medical records, both private and from the VA documenting his kidney problems.  He has also submitted Internet articles discussing how Ibuprofen effects renal disease, and has asserted that he took such medication during service.  

Of import, the Veteran has suggested that there is a nexus between medication that he took in service and his current end stage renal failure requiring hemodialysis, and he has submitted Internet articles in support of this etiological possibility.  

This evidence is new, in that it was not of record, at the time of the August 2006 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it suggests the possibility of in service incurrence of kidney disability.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for a kidney disability must be reopened and considered on the merits.  

Pes Planus

In March 2006, the RO denied service connection for pes planus.  The evidence at the time consisted of the Veteran's discharge certificate, Form DD 214, incomplete service treatment records dated April 1977, and January 1987 to December 1987, and the November 2005 claim.  Service connection was denied because there was no evidence showing that the Veteran currently had pes planus and there was no evidence that pes planus was incurred in or caused by his military service.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for pes planus.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional evidence, including, medical records, both private and from the VA which refer to a current pes planus disability, and an Internet article that discusses how adult-acquired flatfoot occurs with an inflamed, overstretched, or otherwise injured or damaged posterior tibial tendon.  The Veteran, through his representative suggested that his pes planus occurred during in-service "high impact training" involving parachuting.  

Of import, a May 2008 letter from Randolph Guerrero, M.D., of the VA Guam Outpatient Clinic, noted that the Veteran has pes planus, and the Veteran through his representative and the above-mentioned Internet article, has suggested that there is a nexus between his in-service training and current pes planus.  

This evidence is new, in that it was not of record, at the time of the March 2006 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it suggests the possibility of in service incurrence of a current pes planus disability.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for pes planus must be reopened and considered on the merits.  


ORDER

New and material evidence having been submitted, the claim of service connection for a kidney disability with end stage renal failure requiring hemodialysis is reopened.

New and material evidence having been submitted, the claim of service connection for pes planus is reopened.


REMAND

The RO did not reopen the Veteran's claims of entitlement to service connection for a kidney disability and for pes planus, and therefore, did not consider the merits of the issues on appeal.  To avoid prejudicing the Veteran, remand is necessary so that the RO can adjudicate the underlying issues of service connection.

The Board finds that a VA examination is also necessary in light of the new evidence.  Regarding a kidney disability, the Veteran has asserted that he was prescribed Motrin, a brand of Ibuprofen, on multiple occasions during service.  His incomplete service treatment records reveal that he was prescribed Motrin on two occasions in September 1987 for complaints of low back pain.  Further, the Veteran has submitted Internet articles providing the contraindications for Ibuprofen, including a discussion of its effects on renal functioning, and the results of a study that showed risks of renal failure for those who took Ibuprofen long-term or when they already had mild kidney disease.  The Veteran's medical records demonstrate that he is currently in end stage renal failure, for which he is treated with hemodialysis.  The Veteran has asserted that his renal failure is attributable to service, specifically in regards to the Ibuprofen medications that he took for his low back problems.  In light of the above, a medical examination should be provided the Veteran, and an opinion regarding his kidney disability and its etiology should be provided.  

In regards to his pes planus claim, the Veteran's April 1977 enlistment examination, and a January 1987 examination indicated that his feet were normal.  A letter received from Dr. Guerrero noted that the Veteran had pes planus that made it difficult for him to walk extended distances due to pain.  That letter indicated that the Veteran reported that he was diagnosed with pes planus while in the military, but had been unable to secure these records.  The Board observes that the service treatment records associated with the claims folder remain incomplete, and another attempt to retrieve them should be made.

The Veteran has suggested that his pes planus is due to in-service high impact training.  The Veteran's representative suggested that in particular the parachute training, for which the Veteran's discharge certificate DD Form 214 confirms he was awarded a Parachutist Badge, was high impact.  An Internet article from the University of Washington was submitted and documents that adult-acquired flatfoot "occurs in adults when the posterior tibial tendon becomes inflamed, overstretched or otherwise injured or damaged."  As such there is general evidence regarding a possible relationship between the type of training the Veteran was engaged in and his bilateral pes planus, and a medical examination and opinion addressing his current pes planus and its etiology is necessary.

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  In service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons stated above, examination is required pursuant to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), and the issues of service connection for a kidney disability and for pes planus are remanded for medical examinations and opinions to determine whether the claimed disabilities were incurred in service.  


Accordingly, the case is REMANDED for the following action:

1.  A final attempt to secure the Veteran's outstanding service treatment records should be made, and the results of such attempt documented in the claims folder.  

2.  Following receipt of any outstanding service treatment records, arrange for a VA medical examination of the Veteran's kidney disability.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current kidney disability is related to service.  The examiner should specifically address the Internet article regarding Ibuprofen and its effects on the kidney in light of the Veteran's taking Ibuprofen during service.  A rationale should be provided for any opinion.  

It is advised that if a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and discuss why an opinion is not possible.

3.  Following receipt of any outstanding service treatment records, arrange for a VA medical examination of the Veteran's pes planus.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current pes planus is related to service.  The examiner should specifically address the Internet article regarding the effect of high impact training on pes planus in light of the Veteran's parachuting and other military training.  A rationale should be provided for any opinion.  

It is advised that if a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and discuss why an opinion is not possible.

4.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


